        Case 2:20-cv-00994-RB-SMV Document 8 Filed 10/09/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

WASHANAH APRIL ABEYTA,

       Plaintiff,

v.                                                                    No. 20-cv-0994 RB/SMV

ANDREW SAUL,
Commissioner of the Social Security Administration,

       Defendant.

         ORDER GRANTING MOTION TO PROCEED IN FORMA PAUPERIS
                  AND DIRECTING SERVICE OF PROCESS

       THIS MATTER is before the Court on Plaintiff’s Motion to Proceed in Forma Pauperis

with Financial Affidavit Pursuant to 28 U.S.C. § 1915 [Doc. 4], filed on September 29, 2020. The

Court, being fully advised in the premises FINDS that the Motion should be GRANTED.

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

Motion to Proceed in Forma Pauperis [Doc. 4] be GRANTED. Plaintiff may proceed in this action

without payment of a filing fee, costs, or security therefor.

       IT IS FURTHER ORDERED that the United States Marshal Service serve the summons

and complaint on the United States Attorney, the Attorney General, and the Office of the General

Counsel of the Social Security Administration.

       IT IS SO ORDERED.



                                                      ____________________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge
